Forbes, J.
The court are of opinion that, in this case, several of the exceptions were well taken.
1. It appears that certain regulations adopted by the defendants, together with parol evidence, were relied on, by them, to prove a special contract. The judge was requested to instruct the jury as to the law applicable to the facts, which the evidence tended to prove. This he declined to do, on the ground, that as the evidence, upon which the defendants relied, consisted in part of the regulations, and in part of evidence which was derived from other sources, and as the evidence offered, or some part of it, was alleged to be so obscure that it could not be understood by common minds, therefore it did not present a question of law for the court, but a question of fact for the jury. This, we think, was erroneous. It was, no doubt, the province of the jury to decide all questions of fact; but it was the duty of the court to instruct the jury, hypothetically, that if a particular fact or combination of facts was proved, certain legal consequences would follow. If any part of the evidence was wholly unintelligible, no injury could arise, provided the jury were properly instructed as to the burden of proof. As we understand these exceptions, the judge, notwithstanding he was requested to instruct the jury as to the law by which the case ought to be governed, declined to do it, and submitted to the jury a question of law as well as matters of fact.
*862. It appears to us that the jury might have been misled by the remarks of the judge in relation to misapprehensions between contracting parties. There may be cases where a misapprehension, satisfactorily proved, might show that no contract had been made ; as, for instance, where the subject matter of the contract had been mistaken. If, in a negotiation for the sale of property, it should appear that the seller had reference to one article and the buyer to another, or if the parties supposed the property to be in existence, when in fact it had been destroyed, no contract would grow out of the negotiation. But misapprehensions of another kind would not be followed by the same consequences. When a contract is reduced to writing, it may, and probably does, sometimes happen, that one or both of the contracting parties misapprehend the legal effect of the writing. Yet, if it be not altogether unintelligible, the court will read the contract for the parties, and they will be bound by its legal effect. The obscurity of such a writing, or the difficulty of putting a satisfactory construction upon it, is no reason for setting it aside, Sr for leaving both the fact of its execution and its legal construction to the jury. The same doctrine is applicable when the contract is made by parol. The language used by the parties while contracting may be proved, and, when proved, it is to be taken in its usual and ordinary acceptation ; and however difficult it may be, and frequently is, to put a just construction upon it, still that duty devolves upon the court. The jury are to find whether or not the language was used; the court are to instruct the jury as to its legal effect, if used. This is the general rule. Exceptions may be found in those cases where the words employed have a local meaning, different from their common use, or where their meaning is modified and peculiar, when used in reference to a particular business, art, or trade. In these instances, the signification of words may be a fact to be proved, and, like a translation from a foreign language, may involve a question for the jury. It appears to us, that if the views of the court below were not erroneous, they, at least, were not *87stated with sufficient precision, and that the jury might have been misled by them.
3. When a party enters into a written contract, in the absence of fraud or imposition, he is conclusively presumed to understand the terms and legal effect of it, and to assent to them. In the present case, it was not, perhaps, necessary for the judge to state, as a naked proposition, that a party, who promises to perform the stipulations of an instrument, of the contents of which he is absolutely ignorant, would be conclusively bound, because the evidence, apparently, did not call for such instructions, and a judge is not bound to give instructions upon abstract propositions wholly unsupported by the evidence.
If the plaintiff had read the regulations, or if she had received from the operatives in the mill, or from other sources, general information as to their contents, and was content to waive further inquiry, and, with the imperfect information which she possessed, entered into the contract, it appears to us that she would have been bound, and that the jury should have been so instructed. And, further, if, from the state of the evidence, it became necessary to give the instructions asked for, we think they ought to have been given.
It is difficult to believe, that any person of sound mind, without circumvention, would enter into an agreement in the manner supposed; but if the fact were clearly proved, it would be dangerous to permit the contract to be avoided on the ground of ignorance.
4. The instructions of the court as to what is called “ a waiver by the defendants of the claim for forfeiture of wages,” appears to have been correct in substance, although the language in which they were conveyed may not have been strictly appropriate. If the plaintiff agreed to labor for the defendants for one year, for instance, and left their service at the expiration of six months, without cause, she could not maintain an action for the services actually rendered, not exactly on the ground of a forfeiture, but in consequence of the non-performance, on.her part, of the special contract. *88There is no form in which she could present her case truly to the court, in which she would not fail for want of proof. Still the services might have been, to some extent, meritorious and valuable to the defendants, and it might be equitable that a reasonable compensation should be made for them. Thus circumstanced, if the defendants promised to .pay the plaintiff for the six months’ labor, upon the performance of any additional service, however slight, or upon the doing of any act which would put the plaintiff to personal inconvenience, though of no value to the defendants, and the service was rendered or the act done by the plaintiff, it would so far operate as a rescission or waiver of the original contract, that an action might be sustained.
The exceptions are sustained, and a new trial is to be had' in the court of common pleas.